MEMORANDUM **
Alvaro Goana-Cervantes appeals from his 41-month sentence for illegal reentry by a deported alien, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
To the extent Goana-Cervantes contends that his sentence should not have exceeded two years because his prior conviction did not satisfy the conditions of 8 U.S.C. § 1326(b), we disagree. GoanaCervantes’s uncontested prior conviction for felony statutory rape was sufficient to enhance his sentence beyond two years. See 8 U.S.C. § 1326(b); Apprendi v. New Jersey, 530 U.S. 466, 489, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).
To the extent Goana-Cervantes contends that the Sentencing Commission exceeded its authority by altering the meaning of 8 U.S.C. § 1326, we conclude there was no plain error. See United States v. Pimentel-Flores, 339 F.3d 959, 967 (9th Cir.2003). To the extent Goana-Cervantes otherwise contends that his sentence was impermissible, we likewise conclude there was no plain error. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.